Citation Nr: 1139004	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for sleep apnea in excess of zero percent from August 1, 2006, 30 percent from March 12, 2007, and 50 percent from May 21, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1984 to July 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for sleep apnea, assigning a zero percent initial rating.  By rating decision dated in July 2008 the RO granted an initial staged ratings to 30 percent for the period beginning March 12, 2007, and 50 percent for the period beginning May 21, 2007.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has required the use of a CPAP device for treatment of service-connected sleep apnea. 

2.  Symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy are not demonstrated at any time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for sleep apnea have been met since the effective date of the award of service connection, August 1, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (Code) 6847 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2008 statement of the case (SOC) provided notice on the "downstream" issue of rating; while a July 2008 supplemental SOC (SSOC) readjudicated the initial rating matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond or supplement the record.   

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in May 2007.  This examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered findings and an opinion regarding the severity of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the claim.  

Rating Laws and Regulations

Service connection for sleep apnea was granted by the RO in a November 2007 rating decision.  A noncompensable (zero percent) initial disability rating was awarded at that time from the day following the Veteran's discharge from service, August 1, 2006.  By rating decision dated in July 2008, the RO assigned staged ratings of 30 percent, effective on March 12, 2007, and 50 percent, effective on May 21, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claim from August 1, 2006, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Sleep Apnea

The Veteran's service-connected sleep apnea is rated pursuant to 38 C.F.R. § 4.97, Code 6847.  Under that code a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  

The Veteran submitted an application for service connection for sleep apnea in October 2006.  As he was discharged from service, the effective date of the award of service connection is August 1, 2006, the day following the day of discharge from service.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a)(b).  The Veteran's representative contends that the Veteran's claim should have been deferred until a copy of a private sleep study, performed in March 2007, had been obtained.  Thus, the recommendation made at the time of that study, that the Veteran be placed on CPAP therapy, should have been of record at the time of the November 2007 rating, which initially assigned a zero percent rating.  After review of the record, the Board agrees and finds that the 50 percent rating, but no more, should have been assigned as of the effective date of the award, August 1, 2006.  

A report from a private sleep center, dated in March 2007, shows that the Veteran underwent a sleep study that showed 13.6 apnea events per hour of sleep.  The findings were consistent with mild obstructive sleep apnea.  An examination was conducted by VA in March 2007.  The Veteran reported that he had recently undergone a sleep study at a private facility and was awaiting the results.  A prescription form from a private facility, dated in March 2007, shows that the Veteran was prescribed a CPAP machine at that time.  A May 2007 CPAP titration polysomnography report, performed at a private facility, shows that the Veteran had a score on the Epworth Sleepiness Scale of 13 out of 24, which indicates excessive daytime sleepiness.  A nasal CPAP was recommended.  

The record shows that shortly after applying for service connection for sleep apnea, the Veteran was shown to require a CPAP system to treat the disability.  The need for CPAP therapy warrants a 50 percent rating.  Although he was not afforded a prescription for the device until March 2007, it is found, nevertheless, that he required the therapy from the date of the claim for service connection.  As such, the Board finds, with the resolution of reasonable doubt, that the 50 percent rating that was assigned effective in May 2007 was warranted from the date of the Veteran's claim for service connection in October 2006, and should be retroactively awarded as of the effective date of service connection, August 1, 2006.  

A complete review of the record does not reveal that the Veteran's sleep apnea causes chronic respiratory failure with carbon dioxide retention, or cor pulmonale, or that the Veteran has required a tracheostomy for treatment of the disability for any period.  38 C.F.R. § 4.97, Code 6847.  Thus, none of the criteria for a rating in excess of 50 percent have been met, and a 100 percent schedular rating is not warranted for any period.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such 

related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran has needed CPAP therapy throughout the duration of this appeal and directly corresponds to the schedular criteria for the 50 percent evaluation for sleep apnea (Code 6847).  As such, the schedular rating criteria is adequate to rate the service-connected sleep apnea, and no referral for an extraschedular rating is required.  


Finally, the record shows that the Veteran is currently employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial disability rating of 50 percent for sleep apnea, but no higher, for the entire initial rating period, is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


